DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) without traverse in the Reply filed 08/31/2022 is acknowledged.  
Thus, claims 9-20 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Interpretations
	Claims 1-3 and 5-7 are so broadly defined that it encompasses the following structure:

    PNG
    media_image1.png
    283
    372
    media_image1.png
    Greyscale

	Claim 5 merely puts the shutter distal to the outlet die/substrate outlet.
	Claim 8 merely state that the “heating block” has another port, or opening.
	Yet, the only embodiment in the specification is this:

    PNG
    media_image2.png
    449
    749
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    365
    530
    media_image3.png
    Greyscale

The only shutter disclosed for the outlet port is as follows:

    PNG
    media_image4.png
    404
    359
    media_image4.png
    Greyscale

These configurations are part of a device to coat/jacket a substrate to make catheters and implantable stimulation leads:

    PNG
    media_image5.png
    520
    588
    media_image5.png
    Greyscale

The claimed invention does not reflect this.
	Prior art is applied that discloses the same generically-claimed, broad structure (e.g. FDM nozzles).  Applicants are encouraged to amend the claims to reflect their invention.
	As to uses or purposes of various elements of the claimed apparatus, these fail to distinguish the apparatus (i.e. structure, composition, configuration) from the prior art apparatus.  For example, “to allow an elongate substrate to pass through the interior volume and through the heating block.”  The device of the claims can be used for any purpose as long as it includes the block, lumen, port and shutter structures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by TYLER (US 20180065320).
	As to claims 1-3 and 5-7, TYLER teaches device that extrudes filaments (composite material including a matrix and continuous reinforcement) through a block 18 that is heated by 20 (Figs. 1-4, para. 0015), the block can include a lumen and two ports to necessitate feeding matrix material and continuous reinforcement material through the head from external sources (paras. 0012-14; Figs. 1-4), the outlet port can include die/shutter system with fins (Fig. 3).
	As to claim 8, TYLER teaches additional ports 20 (Fig. 3).

Claims 1 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MARK (US 20140361460).
	As to claims 1 and 8, MARK teaches device that extrudes reinforced filaments (Abstract) through a heat block in nozzle 68/70 (Figs. 1, 6, 10, 14, 19, 33), sheath/spacer 66, outlet die/port that opens and closes (8; Figs. 1 & 33), and multiple ports (Fig. 33, for example).

Claims 1 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by COHEN (US 10,254,499).
	As to claim 1 and 8, COHEN teaches device that co-extrudes reinfmetal wire and coat/jacket material (Abstract) through a heat block in nozzle (Figs. 2, 5-7, 16, 43, 84, 93, 145), sheath/slot/slotted tube (Figs. 2, 5-7, 16, 43, 84, 93, 120, 145), outlet die/port that opens and closes (Figs. 69, 78, 49, 50), and multiple ports (Figs. 2, 4, 7, 37, for example).  

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over MARK or COHEN, in view of TYLER.
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar techniques to regulate extruded material through openings/ports to other extruded material devices with a reasonable expectation of success.  
As to claims 1 and 8, MARK and COHEN teach the elements of these claims as explained above.  
Neither MARK and COHEN explicitly teach the shutter configurations of claims 2-3 and 5-7.
	However, a skilled artisan would have been motivated to apply familiar shutter systems used in similar co-extrusion techniques to regulate material through the nozzle.  For example, TYLER teaches shutter mechanism with leaves/fins that modify the size of the opening (Fig. 3).  This allows regulation of extruded reinforcement material/filament, and coordination of reinforcement material/filament extrusion with heating and curing (paras. 0006-08, 0020-21, 0023, 0026-28).  Thus, a skilled artisan would have been motivated to apply such a shutter mechanism to the outlet port/die of MARK or COHEN to similarly regulate movement/extrusion of coextruded reinforcement or metal wire filaments.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar shutter mechanisms to the nozzles of the prior art to allow regulation of coextrusion with a reasonable expectation of success.  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-33 of U.S. 17/081815, in view of TYLER.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach AM device without shutter.  Thus, claims 1 and 8 are anticipated by the conflicting claims.  
	As to claims 2-3 and 5-7, however, shutters were well-known options in the art to regulate discharge of materials through ports.  TYLER teaches shutter mechanism with leaves/fins that modify the size of the opening (Fig. 3).  This allows regulation of extruded reinforcement material/filament, and coordination of reinforcement material/filament extrusion with heating and curing (paras. 0006-08, 0020-21, 0023, 0026-28).  Thus, a skilled artisan would have been motivated to apply such a shutter mechanism to the outlet port/die of the conflicting claims to similarly regulate movement/extrusion of coextruded reinforcement or metal wire filaments.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar shutter mechanisms to the nozzles of the conflicting claims to allow regulation of coextrusion with a reasonable expectation of success.  

Instant claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-18 of U.S. 17/389232, in view of TYLER.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach AM device without shutter.  Thus, claims 1 and 8 are anticipated by the conflicting claims.  
	As to claims 2-3 and 5-7, however, shutters were well-known options in the art to regulate discharge of materials through ports.  TYLER teaches shutter mechanism with leaves/fins that modify the size of the opening (Fig. 3).  This allows regulation of extruded reinforcement material/filament, and coordination of reinforcement material/filament extrusion with heating and curing (paras. 0006-08, 0020-21, 0023, 0026-28).  Thus, a skilled artisan would have been motivated to apply such a shutter mechanism to the outlet port/die of the conflicting claims to similarly regulate movement/extrusion of coextruded reinforcement or metal wire filaments.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar shutter mechanisms to the nozzles of the conflicting claims to allow regulation of coextrusion with a reasonable expectation of success.  

Instant claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. 17/390260, in view of TYLER.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach AM device without shutter.  Thus, claims 1 and 8 are anticipated by the conflicting claims.  
	As to claims 2-3 and 5-7, however, shutters were well-known options in the art to regulate discharge of materials through ports.  TYLER teaches shutter mechanism with leaves/fins that modify the size of the opening (Fig. 3).  This allows regulation of extruded reinforcement material/filament, and coordination of reinforcement material/filament extrusion with heating and curing (paras. 0006-08, 0020-21, 0023, 0026-28).  Thus, a skilled artisan would have been motivated to apply such a shutter mechanism to the outlet port/die of the conflicting claims to similarly regulate movement/extrusion of coextruded reinforcement or metal wire filaments.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar shutter mechanisms to the nozzles of the conflicting claims to allow regulation of coextrusion with a reasonable expectation of success.  

Instant claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-25 of U.S. 17/579064, in view of TYLER.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach AM device without shutter.  Thus, claims 1 and 8 are anticipated by the conflicting claims.  
	As to claims 2-3 and 5-7, however, shutters were well-known options in the art to regulate discharge of materials through ports.  TYLER teaches shutter mechanism with leaves/fins that modify the size of the opening (Fig. 3).  This allows regulation of extruded reinforcement material/filament, and coordination of reinforcement material/filament extrusion with heating and curing (paras. 0006-08, 0020-21, 0023, 0026-28).  Thus, a skilled artisan would have been motivated to apply such a shutter mechanism to the outlet port/die of the conflicting claims to similarly regulate movement/extrusion of coextruded reinforcement or metal wire filaments.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar shutter mechanisms to the nozzles of the conflicting claims to allow regulation of coextrusion with a reasonable expectation of success.  

Instant claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-22 of U.S. 17/393057, in view of TYLER.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach AM device without shutter.  Thus, claims 1 and 8 are anticipated by the conflicting claims.  
	As to claims 2-3 and 5-7, however, shutters were well-known options in the art to regulate discharge of materials through ports.  TYLER teaches shutter mechanism with leaves/fins that modify the size of the opening (Fig. 3).  This allows regulation of extruded reinforcement material/filament, and coordination of reinforcement material/filament extrusion with heating and curing (paras. 0006-08, 0020-21, 0023, 0026-28).  Thus, a skilled artisan would have been motivated to apply such a shutter mechanism to the outlet port/die of the conflicting claims to similarly regulate movement/extrusion of coextruded reinforcement or metal wire filaments.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar shutter mechanisms to the nozzles of the conflicting claims to allow regulation of coextrusion with a reasonable expectation of success.  
	
Prior Art
The following prior art also teaches similar nozzle configurations: US 20170259506; US 20190351185; US 20190375149; US 20160207220; US 20180141274; US 20200080237; US 20150217517; US 20180370117.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743